IN THE SUPREME COURT OF TEXAS
                                          444444444444
                                            NO . 11-0891
                                          444444444444



                                IN RE CARRIE DEAN, RELATOR

           4444444444444444444444444444444444444444444444444444
                              ON PETITION FOR WRIT OF MANDAMUS
           4444444444444444444444444444444444444444444444444444


       JUSTICE LEHRMANN , concurring.


       While I agree with the Court’s reasoning and join its opinion, I write separately to emphasize

that the New Mexico court may decline jurisdiction if it determines that New Mexico is an

inconvenient forum. See N.M. STAT . § 40-10A-207(a) (“A court of this state which has jurisdiction

under the [Act] to make a child-custody determination may decline to exercise its jurisdiction at any

time if it determines that it is an inconvenient forum under the circumstances and that a court of

another state is a more appropriate forum.”). Because the divorce suit is pending in Texas, which

has personal jurisdiction over both parties, child support and property issues may be litigated here

even if New Mexico has jurisdiction over custody matters. Additionally, while New Mexico courts

would have in rem jurisdiction to grant a divorce, those courts may lack personal jurisdiction over

Richard for support and property matters incident to that divorce, a matter we cannot ascertain from

the limited record before us. Litigating custody in one state and divorce in another is inefficient and

expensive, and the New Mexico court may conclude on that basis that Texas is the more convenient

forum. Consequently, that court may decline jurisdiction under the Act. See id.
                                 _________________________________
                                 Debra H. Lehrmann
                                 Justice


OPINION DELIVERED: December 21, 2012




                                       2